Case 2:20- oe 00012-JR Ragen 1-1 d 01fQ7A20 ve of 11 PagelD #: 41
‘\o% CMO Oy, vr \ ecw yaa a Pe NESS :

A
From Meckia S 2 bolle Ky CRey Wa LATE Ap /
Dele’ Waly Dec embru Lavy, On SDE Mas ce Aydt him.
\
Se ar Dreserse bron o& Aue’ ef Mee can ear — C(O! Wachter
©

SA dans Ul Te

L Sormdlg 4 juesam aay pressuchan oa SAR Yall loann f Bode TN ee Suen ence.
Brlcgeah = oe Vere Lede’

} EO ene mccre CMOGE TI Wwedoced cheg\t Decenlser Ath, 20804 Tosh, (Mj

s
Rak Swed, Lense “Hes ah ye Zen On) Med! Dod Sy Ti Messen |

t FCS Tern Rare \ CHYG ok) + Tee: + Decowee 10%, old da 4 OBy Rawk A
Me, Bisde ous StS Ted se eres Muck Se oki).

& SEE
\ SFL Vere bade Chic) Lene lores , We obvi dhe AER fCors | Y Ke, on) CY et 4
ian , Decourrer OM. » e644, 5 Saori Ay entry, oe hd a R, (devi in) Sav Ved coe . AS . me <

 

   

eS
cy

rote Hain, treble Fan), « ads ens tr remert ae My; rhe & ° be ek
Ns Fete bile Cy SB; Web Dees bot! AM 204% 49207 BMG

Re me: Susy oe fe
i ogc
-F a safle Ve CN UO: Lowest 7 ‘si Cecoue tA; 261, TRO RM. isa: ¢ Dscosson ak

(pres Pere fede paween Mc. @ K, kai le. Perin ® ~,( (Kes ws é

C
: ‘ k ! + 4
a owe We
< \ beli Ee. vA we Ver A het te Crore. ie BuAL cre fee oe AS “we Pe fo fERT ; " Me Z \,
if : ‘ ' { -t pepe ee
tt om af Lo, fie © e Abe 4 eel ce te OL
ce Twit lariee LBA eo & ye pit we Wires e Ana ce ke fnay C@
Coa Lesnolt abta of otter I< sen t ‘ese Nek ne Likoupe

I Pesed Nee COE AGES aes as espe a 53)~

| Wet \ SY
(VEE

| Merk iA SS, Gale Set, pe 6 $e

 
TE eae Bio 00022 JR ORE ten 1-1 Filed 01/07/20 Page 2 of 11 PagelD #: 42,

 

BP-AZ06 DUTIES OF STAFF REPRESENTATIVE CDFRM
AUG 11 ,
U.S. DEPARTMENT OF JUSTICE / FEDERAL BUREAU OF PRISONS
FCC Terre Haute, IN
. Institution
TO: All StafE Representatives

FROM: Complex Warden

There may be questions as to just which part an employee takes when that employee serves
as staff representative for an inmate wha appears before the DHO. Generally, your role
is ta help the inmate present the best defense possible to the charged violations. The
Warden, the DHO, the reporting officer, investigating officer, a witness to the incident,
and UDC members involved in the case may not act as staff representative. If, during
your representation, you encounter difficulties which you believa will prevent you from
Functioning properly, you should notify the DHO of Ehis, ‘and he/she will excuse you if
there is a good reason to do ga.

{i} You are to assist the inmare in presenting whatever information the inmate wants to
present and im preparing a defense. This will require, in every case, consultations with
the inmate, and familiarity with the Inmate Discipline Program Statement.

{2} You ate to speak to witnesses who might furnish evidence on behalf of the inmate,
4£ the inmate indicates there are such witnesses whom the inmate wishes to have called.
You may question witnesses requested by the inmate who are calied before the DHO.

(3). You should become Familiar with all reports relative to the charge against the
inmate. Confidential or sectirity information must of course be protected and may not be
shaved with any other person, including inmates, staff, visitors, atkorneys, etc. Any
raguest for confidential information should be directed to the DHO.

(4) You should present any evidence favorable to the inmate's defense.

(a} You should present information which may assist the DHO and which may obtain a
lesser sanction for the inmate. If you believe you need additional time to pursue any of
the functions, you may request a delay in the hearing from the DAG, but ordinarily only
after you have the concurrence of the inmaté ro do this. :

i6} You are to help an inmate understand the charges and the potential consequences.

(7) You shonid be familiar with procedures at the hearing, explain them to the inmate
in advance, and, if necessary during the hearing, assist the inmate in understanding
procedural points.

(8) You shquld not be present during deliberations by the DHO. An exception would be
where you have read confidential information, and want to discuss that with the DHO
outside the inmate's presence. in that case, you will have to explain to the inmate, in
general terms, what you are doing, and you should leave the room as soon as that function
is over.

{3} If the inmate asks you to assist in writing an administxative appeal from the DHO
aotion, you should assist the inmate in doing so.

I have read the "Duties of Staff Rep acts Ty " and (agree) {do nor agree} fo 5 a0 as
staff€ representative for inmate nes aL , £eg. no. la n= ip i
in the inmate's appearance before the DHO. I do / do not agree for the following reason

 

rinted Name/Signature of Employee: Rate:

ret BAVA,

Hecerd Copy - Dao.
tShis form may be cepTicated via WPI Replaces Bf-308(52j of Jan 8g

 
Cage _2:20-6y-000E2;,JIRS-MJB, Do e 1, Filed 01/07/20 Page 3 of 11 PagelD #: 43
LACS RPL

Vo" Counsel or Occ
From! Mech S, Goleslad C CiRea. Ve. AGHA |

ae Fis, Decode A344, 2 Yor
: = cba Represare Me Fay Dreibed Regard Mhio- 33 20k).

 

¢ nm “e Ly “1 Regus
Sues Counselor Ory

TX hope Wot yo Ove wel Ste.
bo nee 4 Pte

Lon Treg Heer Oren’ sr contespane Nene 3 iS
Ny ‘\

We ert rege chreine Cr \ ceoneeed’ & |

\Ni \ ated reese be ON ste rep rsh Re tort Taide Eager
CAP Pp om cet Sot aS | ‘yO nie necting “4 se cep
o4cah we si et Lusaissed

\t

235

Tule yoy iy

100
Mere ae cl.

~ Reap A XS 4 ~

 
Case 2:20-cv-00012-JRS- weave 1 ey Aa OS es 4 Ao 11 PagelD #: 44
Ve Counselor R Ore.

Frans Maia, Clee (Ray Bie $B 8-108)
Nye Rasthaa | December AL, o644
Gated? Trl Reperk 33380°X

S clue trs Counselae Orr,
Lhe You ot yall oo) Sena dk 40) Yor bet mas HAP Rep.
S \

Rosen: Ac she DEO Neceng Qor wep plese Seeohe Ve owl, Our
yer G

we A
- Proves Scr peeve i vale rege Vane ¢ | “\ Jays De outed” ob
~ A copy SF AG USGS Zorilery

"Preapye? OC. Crile & Xo ~4565 5
~+ ALS
Ho Dy C Code § = AR ~~}
\ 4 Cnc S A2- HD)
mr

Q)

OS

ey

 
 

~

Faeroe AN 0987) | | |
he ig Lene BSLEM BET C1 Core 198@)), ond

R &AZ-aVs cr &, EX

& i 5 now oe " » AF = hd ‘ ey ke
“ \ sae NON, Ne BAC AGES CM Re

@ Reng o = No. mins Loney 9870.5. le >, Levis LOIN)

~ oti" shbes
‘ Lig keene Hive od oy Sica ee a ; crak eon secure tn
yy ,
Con yor Ques dee nen gcree be ie TOD Neck ener \
%

endoue
Tauleg

to Sar
( ut MEFs Wore ve

e)

 
Case 2:20-cv-00012-JRS-MJD mone SES. Q. Page 5 of 11 PagelD #: 45

\ O 4 a MEU, VARY 9 Coa

a

1 Coen! Meco ry wf ie TES, ee. . NF OP a u }

: : Re £ m §
Pp koe Rhy NO. . AON
Sets TMs 3 rece ee

 

wt
wih fore Be peetty Med I Rise on Oscenter

pis end a Sve 4 ae uRrekas snore 2 yw, rome y ms " A
wheat Ye Cor ee past 49 Res, os) BPS. Tass) re
ee sponse ese. Le 91> Oo FA wes ohgad ® o Ve on

     

pewets 27 Aen Fhe Ge, Tow N mish wee p-¥ SoBe SP
“th oe ~ - t i % \5
} pews ATI OPA Qt Me Utes Osun remedy

TEL G- FA. Sor wan © Tele Jy wea) on hind BP AG,

"SS
7 Rog ne, rege teagan eh a yey MAL wae
& OCW

Bik nen, fat Y

apeler) A S Wales fer a VONRO ode Sastons VE oy per
og

Ye

\2, ou, Re Le)
Je oe

NEG tat

es

WUE,

 
. ; Case Pe Oo Document 1-1 Nae AG oe SA! 11 PagelD #: 46

 

 

 

 

 

 

 

 

 

 

BP-A0288 INCIDENT REPORT
JAN 17
*U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
Part [ - Incident Report
1. Insttution; THA-CMU incident Report Number:
2. inmate's Name: 3. Register Number: 12982-104 4. Date of Incident: 5, Time:
GOTTESFELD, Martin * | April 19, 2018 8:40 am est

6, Place of Incident: 7, Assignment: 8. Unit
D Unit Unassigned/institution A&O D Unit
9, Incident: Use of mail for abuses other than criminal activify 10, Prohibited Act Code(s) t
circumventing mail monitoring procedures... 206

 

 

41, Description-of Incident (Date: 04/19/2019 ‘Time; 200 p.m, Staff becante aware of incident):

‘On Apnl 19, 2079 at 2:00 pm esl, a review was conducted of inmate Martin Gottesfeld’s Rag. No. 12982-104 outgoing TRULINCS e-malls.
The review revealed that inmale Gottesfeld authoted an e-mail td(b)(6) Wed, “Service of
Process?" Intfie @-mall 6 fhm ___]nmate Gotesfeld attempted to employ her to conduct a surface check to see if she-could track
down the addresses of some Individuals to be processed served(bw6y ()(7)(C) (O)(7KF) on the
behalf ofpy6)________| Specifically, the e-mail t slafed, T believe thafby6) [s having trouble tracking down &
Jew people to be able to serve process on them. | know Wat you are obviously very busy and that this weekend Is most cerfainly ‘go.time’ for
us. However, if you were to have an extra 18 or 20 minules_aver the weekend Just to have a surface chack perfarmied to see if-you can track ©
down the current addresses for some folks, fbeljave that would really appreciate it. It might actually be a fun challenge for you arid
some of the researchers we know.”

inmate Goftesfatd’s requast tol(X6) an attempt to utilize her as a conduit to provide a service throug
(OX hmate Gottesfeld's request tq2)6) == fo. conduct research to locate Individuals on behalf o
b)(6); (bX7)(C); foes niet represent a concrete object of value, but to provide a beneficial and favorable outcome fo

Urtier, even though the requested services are not tangible, {t still meets the standards outlined in BOP prohibited acts policies.
(HGY: (DY7)(C): YIM}

Kb}(6); (NTC) gnature of Reporling Employee: 13.Date And Time:
April 22, 2019 2:00 pm est

44. Inéident Report D BHOE GIT) inmate By 15 .Date Incident Raport Delivered: 16, Time Incident Report Delivered:
(ype NamelSignaturd ee Sr ZIP 12,23 prom

Part ll - Gommittes Action
47. Camments of inmate to Commiltee Regarding Above Incident:

     

 

   
   

    
    

°

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18, A. It is the finding of the corpmiltee that you: 8. ____ The Commitee is referring the
Charge(s) to the OHO for further
Committed the Prohibited Act as charged. Hearing.
Did not Commit a Prohibited Act. Cc. ___ The Committee advised the Inmate of
Committed Prohibited Act Code(s). Its finding and of the right to file
an appeal within 20 calendar days.

 

19, Conimiltee Decision Is Based on Specific Evidence as Follows:

 

 

 

29. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

 

 

 
a Caf@a\re\-09012-IRS-MID Document 1-1 ve HGP ES SIE / of 11 PagelD #: 47

 

BP -A0zee INCIDENT REPORT
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

Part] - incident Report

4. institution; THA CMU incident Report Number, 92.4.9 927

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 
    

 

 
 
 

 

2. Inmate's Name: 3. Register Number: 12962-104 5. Tima:
GOTTESFELD, Martin 8:40 am est

6. Place of incident: 7. Assignment:

D Unit. Unassigned/Institution A&O D Unit

9, Incident: Use of mail for abuses other than criminal activity 10. Prohibited Act Code(s)

circumventing mall monitoring procedures... 298
11, Description of Incident (Date; 04/19/2019 _ Time: 200 p.m, Stalf became aware of incident):
On April 48, 2019 at 2:00 pm est, a review was conducted of inmate Martin Goitesfeld's Reg. No. 742962-104 outgoing TRULINCS e-mails,
The review reveated that inmate Gattesfel authored an e-mail tof(b)6) ed, “Service of
Process?" Inthae-mabtq®X6) Inmate Gottesfeld attemptec 60 if she could track

addre of some Individuals tobe processad served |(b)6): XC), Me HF) pr me
Bd, 5 wn &

   

peo 5 Séive process on them. | know tha Fou are obviously very busy and that ls weekend Is most certainly ‘go time’ for
us, However, if you were to have an extra 16 or-20 min jes ove the weeknd [isto have a srface chock performed to soe you can ack
dawn the current addresses for some folks, | believe ould really appreciate it. it might actually be a fun challenge for you and
some of the researchers we know."

imate Gott Gottesfeid’s request (OO) ds an attempt to ulllize her as a conduit to provide a service throug

iby6;, inmate Gottesfeld's requesttdpyey————=—=C<“‘“‘ézr CNMdULC research to locate individuals on behalf

DNL OXKG, Woes not represent a concréts Object OT Value, but to provide a beneficial and favorable outcome foitt’
Further, even though the requested services are rot tangible, it stil] meets the standards outlined in BOP prohibitac

  
  

  

 

KD)(6), (OME): (ON7MF)

 

 

 

4{b)(6); (bN7)(C) L .
nature of Reporting Employee: 13.Date And Time:
April 22, 2019 2:00 pm est

__ [oer ONC) “hy 16 .Date Incident Report Delivered: | 16. Time Incident Report Delvered:
(Type Name/Signaty Yr 2Fnr§ . 12%eF ars

Part it - Committes Action
ilttee Regarding Akove Incident:

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

16. A. itis the finding of the commitiee that you: aA The Committee is referring the
Charge(s) to the DHO for further
Committed the Prohibited Act as charged. Hearing.’
Did not Commit a Prohibited Act. . C. ___. The Committee advised the Inmate of
Committed Prohibited Act Code(s). ~~ its finding and of the right to file
an appeal within 20 calendar days.

 

 

49. Committee Decision is Based on Specific Evidence as Follows:
‘VM : YS
KL. ott) JON)
20. Commitiee aciion and/or recommendation If referred fo DHO (Contingent upon DHO finding Inmate committed prohibited act):
~~ , 1

Dec +. }
4/a4]t4

1A,

 

 

 

 

 

 

 

 

 

 

Kb)6), (YX7NC)

 

 

 
 

CBA MRE: MID Document 1-1 Ege pS ABA 8 of 11 PagelD #: 48

WD Prescribed by P5270 Replaces BP-A0288 of AUG 1 aD Ht
tats 22. Date And Time Investigation Began
Part II - Investigation Aptil 25, 2019 11:26 a.m. 128

 

 

 

ee (8).
23, Inmate Advised Of Right ‘To Remain Silent: You are advised of your right to remain silent at all stages of the discipline process. Your 2 AC
silence may be used to draw an adverse inference against you at any stage of the discipline process. Your silence atone may not be used to
support a finding that you have committed a prohibited act. pe (X7NC)]

The Inmate Was Advised Of The Above Right By

 

Lieutenant At (Date/time) 4/25/19 12:28 p.m.

 

24. Inmate statement and attitude

inmate Gottesfeld, Martin, Reg. No. 12982-104, was properly identified and given a copy of the incident report. He was read his rights and
stated he understood them.

The inmate stated, "| have not been given a copy of the actual rules for this unit. This doesn't refer to any CFR or anything.”
inmate’s attitude was neutral.

 

25. Other facts about the incident, statements of those persons present at scene, disposition of evidence, etc.

 

1 examined incident report and found it accurate as written.
‘EME; (MPN): (OMTKEY OYTVF)

 

 

 

 

26. Investigator's comments and conclusions

 

The incident report was reviewed and found accurate as written, Upon reviewing all the emails, itis apparent inmate Gottesfeld is soliciting
outside aid in the community on behalf of inmate Cox.

 

27. Action taken

 

The inmate was incident report was forwarded to the UDC tor processing.

 

Date and Time Investigation Completed 4-25-2019 1:18 p.m.

 

 

by6): (BX7NC)
Printed Name/Signature Of Investigator Title —_ Lieutenant

 

 

WD Prescribed by P5270 Replaces BP-A0288 of AUG 11

 

 
 

Case 2:20-cv-00012-JRS-MJD Doctent 1+4 <FilGd 01/07/2Q\ Pa f elD #: 49
| BR Pete SE
~~ 6 >\ cevel
CC: FG Terre Hauke CMU Unit Discipline Committee (UDC)
From: Martin S. Gottesfeld, Beg. No. 12982-104
Date: Friday, April 26th, 2019
Subject: In Re: Unnumbered Incident Report (Form BP-A0288) x

Salutations PREOKE Ms. Siereveld,
I hope you are well.

      
   

 

I am writing because I wish to elect you as my staff
representative in the adjudication process of the attached,
unnumbered, BP-A0288 (Incident Report).

I do not believe that either the FBOP nor the FBI are
entitled to qualified immmity for their blatant reprisal against
me for engaging in Gonstitutionally-protected conduct pursuant”
to valid and court-ordered legal pursuits while accepting nothing
of value for myself in return. I wish to note Johnson v. Avery,
393 U.S. 483; 21 L. Ed. 2d 718; 89 S. Ck. 747 (1969), Wolff v.
McDonell, 418 U.S. 539: 94 §. Gt. 2963; 41 L. Ed. 24 935 (1974),
Bounds v. Smith, 430 U.S. 817; 52 L. Ed. 2d 72; 97 S. Gt. 1491
(1977), and Williams v. Lane, 851 F.2d 867 (7th Cir. 1988). I
hope that you will help me present the relevant case law to the
discipline hearing officer (DHO) and/or the unit discipline
committee (UDC).

I further wish to note that the incident report which I
received was both unnumbered and luntimely. The date of the
incident itself was clearly alleged as "April 19, 2018''--more
than a year ago and long before my arrival at Terre Haute.
However, even making the charitable assumption that the report
meant to allege--but did not actually do so--that the incident
Supposedly occured on April 19th, of this year, then there was
still a delay of more than 3 days before it was signed by the
"Reporting Employee" on April 22nd. There was then another
approximately 3-day delay before the report was delivered to me,
without an "Incident Report Number." I believe that, in contrast,
I was supposed to receive a copy of the incident report within 24
hours, rather than more than 147 (more than 6 times) later.

Additionally, I believe that the relevant FBOP program
statement, number 7740.02, from November 2Zist, 2014, does not
or "PNB-Field staff," such as the report's author, Mr. [OM |R.Qubke
DEL OKC to submit BP-A0288 forms. Rather, it appears that Mr- R. @isthe
is supposed to use BP~A0583 forms.

 

T£ upon your review of the relevant documentation, you have
other questions regarding these circumstances, please just let me
know. Otherwise, IT look forward to seéing you at my DHO hearing.

Regards,

 

Marttrs. CottesFald, Reg. No-: 12982104

DS. The tnhrncdtag uaa T sight Fav ous wih wes he hap onthe-tmnde Bllod USM-R6S By

~ Page 1 of 1 (fel. attachments) -

 
Case en - Document 1-1 Filed 01/07/20 Page 10 of 11 PagelD #: 50
7 ‘AI
YEW Al

NCRC5 * INMATE DISCIPLINE * 11-14-2019 |
PAGE 001 OF 001 * INCIDENT REPORT HISTORY * 09:25:59

RPTNO: {3249328 REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF: THA-TERRE HAUTE FCI
STATUS STATUS DATE/TIME FCL TOH UPDATED BY INVESTIG KEYING DATE/TID
EXPUNGED 06-13-2019 1203 THA DHO PKG) TNC) feN6): MKC) XXX-XX-XXXX THAAD
REMARKS: FURTHER REVIEW OF PACKET REVEALED IR DOES NOT MET
TIME REQUIREMENTS. WARDENS MEMO NOT PRESENT.

SANCTIONED 05-03-2019 1125 THA pHofPXer (BN7NC) (ONE) MKC) 195-093-2019 THAAY

REMARKS: I/M WAS THREE WAY COMMUNICATING USING THE EMAIL
CIRCUMVENTING STAFF MONITORING. I/M DENTES

 

 

 

 

 

 

 

 

 

6). Py
PEND DHO 04-29-2019 1330 THA ud ois 7m CMU fay), OTN) XXX-XX-XXXX THAE2
REMARKS: DUE TO SEVERITY OF CHARGES REFER TO DHO

 

 

 

 

 

(b)(6). (IT KG
PEND UDC 04-25-2019 1322 THA KOX6), NTN) ONE) OKI) 04-25-2019 THAFN

PEND INVES 04-25-2019 1126 THA 04-25-2019 THAFN

 

 

 

 

 

 

G0000 TRANSACTION SUCCESSFULLY COMPLETED

 
vase 2:20-cv-00012-JRS-MJD Document 1-1 Filed 01/07/20 Page 11 of 11 PagelD #: 51
— \i< . .

\exhibiy AO Rey SA oe SAL
. FCC TERRE HAUTE ~ COMMISSARY LIST

SPECIAL HOUSING UNIT (SHU)
REVISED 10/01/2018

 

. NAME REG# UNIT/CELL, RANGE
INMATES ARE ALLOWED TO SHOP ONCE PER WEEK. SPENDING LIMIT IS $25 PER WEEK UNLESS YOU ARE ON COMMISSARY RESTRICTION OR FRP
REFUSAL STATUS. INMATES ARE RESPONSIBLE FOR FILLING OUT THIS LIST INA LEGIBLE MANNER. UNDER NO CIRCUMSTANCES WILL -
ADJUSTMENTS BE MADE ON ITEMS NOT CLEARLY NUMBERED OR MARKED. NO “WRITTEN-IN” ITEMS ACCEPTED. DO NOT USE A HIGHLIGHTER ON
YOUR LIST. IF YOU USE A HIGHLIGHTER, YOUR LIST WILL NOT BE PROCESSED. NO REFUNDS OR EXCHANGES ON ANY ITEM. PRICES SUBJECT
TO CHANGE WITHOUT NOTICE...

 

ONCE YOU HAVE SUBMITTED YOUR WEEKLY COMMISSARY. LIST AND THE SALE IS COMPLETED BY STAFF, YOU CANNOT REFUSE AN ITEM YOU’? VE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

REQUESTED.
PRICE AMOUNT ITEM PRICE AMOUNT - ITEM
REQUESTED REQUESTED
STAMPS & MISC. TGIENE Y LIMIT
EACH
*“LIMIT | $9.80 WORTH OF $2.30 CARMEX LIP BALN @
STAMPS!"*
$0.21 "| 0.21 STAMP @ | [$2.80 STAYDENT ADHESIVE @
$0.49 0.50 (FOREVER) STAMP @ $2.85 FLOSS LOOPS @
31.00 1.00 STAMP @ $1.25 DIAL CLEAR @
OVER THE | COUNTER MEDICATION 1 $2.30 COLGATE TOOTHPASTE
CLEAR @
LIMIT 1 PER ITEM /ALL OTC @ $0.50 PALM BRUSH
$2.60 ANTIFUNGAL FOOT $1.10 WRITING PAD @
POWDER
$1.60 ALLERGY TABS $0.15 LEGAL ENVELOPE @ APPROVED:
$2.55 ROLAIDS $0.40 SECURITY PEN @ D. FLOYDATRUST FUND
$1.05 HALLS, REGULAR $3.50 SHOWER SHOES (CIRCLE SUPERVISOR
SIZE)
$2.15 TUSSIN COUGH SYRUP MED L XL 2X
$5.10 TUCKS MEDICATED PADS
$3.70 HEMORRHOIDAL OINTMENT APPROV
$2.40 MEDICATED CHEST RUB J.RBE ARDEN
$1.25 HYDROCORTISONE ANTI HAIR CARE PRODUCTS
ITCH CREAM
$5.50 LACTASE ENZYMES 30,50 SHU SHAMPOO - LMT 2 @
$1.85 LORATADINE (ALLERGY) APPROVED:
$1.85 SALINE NASAL SPRAY $3.85 SULFUR 8 CONDITIONER @ LMT1 ].E. KRUEGPR, CO X WARDEN
$2.25 ARTIFICIAL TEARS DEODORANT - LIMIT 1
$1.50 ORAL GEL $1.95 POWER UP DEODORANT @
$5.95 FIBER LAXATIVE :
$4.15 ULTREX VITAMIN-NO IRON
$4.45 STOOL SOFTENER
$3.55 CLOTRIMAZOLE CREAM
$2.45 GENERIC PEPTO BISMOL
$2.55 MILK OF MAGNESIA
$7.50 EAR WAX REMOVER
$1.65 | ACNE CREAM
$3.90 ACID REDUCER
$1330 LAMISIL CREAM
$5.60 ALEVE 24 CT
$1.60 GENERIC ADVIL 24CT
$0.90 GENERIC TYLENOL 24CT
$9.20 IMODIUM
OTC LIST REVIEWED &
APPROVED BY HEALTH
SERVICES
ADMINISTRATOR:
APPROVED: :
HEALTH SVCS (/ >
ADMINISTRATOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@ DENOTES ITEMS AVAILABLE TO PURCHASE WHILE ON COMMISSARY RESTRICTION.

 
